        Case 4:18-cv-00041-ACA Document 40 Filed 04/19/19 Page 1 of 2                     FILED
                                                                                 2019 Apr-19 AM 09:18
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


TAMERA JEAN PEACE, as                       }
Administrator of the Estate of              }
Donald Ray Peace,                           }
                                            }
      Plaintiff,                            }     Case No.: 4:18-cv-00041-ACA
                                            }
v.                                          }
                                            }
KEITH ROCK, et al.,                         }
                                            }
      Defendants.                           }

                                     ORDER

      This matter comes before the court on Plaintiff Tamara Jean Peace’s

“Stipulation of Pro Tanto Dismissal,” in which she seeks to dismiss with prejudice

all of her claims against Defendants Keith Rock, RDW Transport, LLC, and Rock

Trans, LLC, but not her claims against Berkeley Scrap Metal. (Doc. 39).

      Federal Rule of Civil Procedure 41 permits a plaintiff to voluntarily dismiss

a claim without a court order only if she files a notice “before the opposing party

serves either an answer or a motion for summary judgment,” or if all parties

stipulate to the dismissal. Fed. R. Civ. P. 41(a)(1)(A). Otherwise, “an action may

be   dismissed     at   the   plaintiff’s       request   only   by   court   order.”

Fed. R. Civ. P. 41(a)(2). Because Mr. Rock, RDW Transport, and Rock Trans

have answered Ms. Peace’s amended complaint (doc. 3), the court construes the
       Case 4:18-cv-00041-ACA Document 40 Filed 04/19/19 Page 2 of 2



“stipulation” as a motion to voluntarily dismiss the claims against them under

Rule 41(a)(2). Mr. Rock, RDW Transport, and Rock Trans have represented to the

court that they have no objection to the dismissal with prejudice of Ms. Peace’s

claims against them. Accordingly, the court GRANTS the motion to voluntarily

dismiss Ms. Peace’s claims against Mr. Rock, RDW Transport, and Rock Trans,

and DISMISSES those claims and defendants WITH PREJUDICE.

      Ms. Peace’s claims against Berkeley Scrap Metal remain.

      DONE and ORDERED this April 19, 2019.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                       2
